DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the phrase ‘the film containing the mechanochromic dye’ in line 12. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 — 6 and 8 — 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Chang et al (WO 2016/048866 A1) in view of Irick et al (U.S. Patent No. 6,492,032 B1).
With regard to Claim 1, Chang et al disclose a stretch film that is stretched at least 400%
in at least one direction (stretch — modified; page 4, lines 16 — 24); a film stretched at least 400% in the machine direction and cross directions is therefore disclosed; the film comprises 
Irick et al teach the addition of bisbenzoxazolyl stilbenes to film for the purpose of
providing enhanced whiteness (column 3, lines 10 — 25), including bis(bisbenzoxazolyl) stilbene (column 4, lines 15 — 20)
It therefore would have been obvious for one of ordinary skill in the art to provide for
bis(bisbenzoxazolyl) stilbene, therefore a mechanochromic dye, in order to obtain enhanced
whiteness as taught by Irick et al.
With regard to Claims 2 — 4, it would have been obvious for one of ordinary skill in the
art to provide for the mechanochromic dye in the first and second layers, as an additive is
disclosed.
With regard to Claim 5, the polyolefin is therefore PP.
With regard to Claim 6, the outer layer also comprises a propylene/alpha — olefin
copolymer (page 12, lines 5 — 6).
With regard to Claim 8, additional dyes are not explicitly disclosed. However, a plurality
of coloring agents are disclosed (page 18, lines 1 — 5). It would have been obvious for one of

disclosed.
With regard to Claim 9, the mechanochromic dye is therefore responsive to UV light
source.
With regard to Claims 10 — 11, the dye is present in the amount of 0.01 to 0.06% by
weight (column 6, lines 17 — 19).


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782